Order entered May 31, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-11-01545-CV

                   BROYHILL FURNITURE INDUSTRIES, Appellant

                                             V.

                   RANDY MURPHY AND DAVE SHAFFER, Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 08-13276

                                            ORDER
       We DENY appellants’/cross-appellees’ September 27, 2012 “Motion to Strike Part I of

Appellees/Cross-appellants’ Reply Brief.”


                                                     /s/   MOLLY FRANCIS
                                                           PRESIDING JUSTICE